DETAILED ACTION
	This is a non-final rejection in response to application filed 4/28/20. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 has the limitation “a conduit at least partially exposed to a flow through the bypass flow path, the conduit”.  It is unclear what the “the conduit” is limiting/providing structure for.  Subsequent dependent claims 11-16 are further rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moskowitz et al. (US 3756020).
	Regarding independent claim 1, Moskowitz teaches a thermal management system comprising: 

a first conduit 52 outside the confined volume for communicating the first flow to the first passage of the heat exchanger (col. 5, ll. 25-42); and 
a thermal transfer augmenter attached to the first conduit (col. 5, ll. 25-42).
Regarding dependent claim 2, Moskowitz teaches wherein thermal transfer augmenter comprises a plurality of fins extending radially outward from the first conduit 52 (as shown in figure 3).
Regarding dependent claim 3, Moskowitz teaches wherein the thermal transfer augmenter comprises a plurality of parallel extending fins that extend outward from the first conduit. As figure 3 shows, the fins are parallel to each other.
Regarding dependent claim 4, Moskowitz teaches including an interface providing a thermally conductive contact with an outer surface of the first conduit and the thermal transfer augmenter (col. 5, ll. 25-42). This is inherent as the fins of Moskowitz are attached to provide thermal transfer.
Regarding independent claim 17, Moskowitz teaches a method of augmenting heat transfer comprising: 
directing a first flow through a first conduit 52 to a first passage 57 of a heat exchanger 56a; directing a second flow to a second passage of the heat exchanger, wherein the heat exchanger defines a confined volume where the first passage is in thermal communication with the second passage (second passage is the flow of core air along the outside of the stator vane heat exchanger); and 
transferring heat from the first flow through a thermal transfer augmenter assembled to the first conduit outside of the confined volume of the heat exchanger (col. 5, ll. 25-42).
Regarding dependent claim 19, Moskowitz teaches wherein the thermal transfer augmenter comprises a plurality of fins that extend outward from the first conduit 52 (as shown in figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu et al. (US 2016/0237905) in view of Moskowitz.
Regarding independent claim 10, Suciu teaches a gas turbine engine comprising: 
a fan 104 section that drives air along a bypass flow path B; 
a conduit 110 at least partially exposed to a flow through the bypass flow path, the conduit.

Suciu is silent to a thermal transfer augmenter attached to the first conduit.
Moskowitz teaches it was known to provide a thermal transfer augmenter attached to the first conduit 52.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the gas turbine engine of Suciu with a conduit having thermal heat transfer augmenters as taught by Moskowitz as it is common knowledge in the art that heat transfer fins increase cooling surface and provide improved cooling and heat transfer.
Regarding dependent claim 11, Suciu in view of Moskowitz teaches the invention as claimed and discussed above. Suciu further teaches including a compressor section 108 and a turbine section 117, wherein the conduit communicates bleed air from the compressor section to the turbine section [0050].
dependent claim 12, Suciu in view of Moskowitz teaches the invention as claimed and discussed above. Suciu further teaches including a heat exchanger 112 defining confined volume for thermal transfer between a first flow within a first passage (bleed air) and the flow of air B through the bypass flow path, wherein the conduit provides for the communication of the first flow to the confined volume of the heat exchanger.
Regarding dependent claim 13, Suciu in view of Moskowitz teaches the invention as claimed and discussed above. Suciu further teaches including a second conduit 115 that provides for the communication of the first flow exiting the heat exchanger to a component of the gas turbine engine [0050].
Regarding dependent claim 14, Suciu in view of Moskowitz teaches the invention as claimed and discussed above. Moskowitz further teaches wherein thermal transfer augmenter comprises a plurality of fins extending radially outward from the first conduit 52 (as shown in figure 3).
Regarding dependent claim 15, Suciu in view of Moskowitz teaches the invention as claimed and discussed above. Moskowitz further teaches wherein the thermal transfer augmenter comprises a plurality of parallel extending fins that extend outward from the first conduit. As figure 3 of Moskowitz shows, the fins are parallel to each other.

Allowable Subject Matter
Claims 5-9, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418.  The examiner can normally be reached on 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG KIM/
Primary Examiner
Art Unit 3741